Citation Nr: 1228529	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  10-36 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as due to a service-connected right knee disorder.

3.  Entitlement to an effective date prior to August 1, 2005 for the award of service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION


The Veteran served on active duty from June 1976 to November 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wilmington, Delaware (RO).

The issues of entitlement to service connection for sleep apnea and entitlement to service connection for an acquired psychiatric disorder are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center, in Washington, DC.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

1.  In a June 1987 rating decision, the RO denied service connection for a right knee disorder.  Although provided notice of that decision, the Veteran did not perfect an appeal thereof.

2.  In a May 1995 rating decision, the RO denied reopening the Veteran's claim of entitlement to service connection for a right knee disorder.  The Veteran appealed the RO's May 1995 decision, and in March 1997, the Board issued a decision denying the Veteran's claim to reopen the issue of entitlement to service connection for a right knee disorder.

3.  An informal claim to reopen the issue of entitlement to service connection for a right knee disorder was received by VA on August 17, 2005.

4.  In a November 2007 decision, the Board reopened the Veteran's claim for entitlement to service connection for a right knee disorder and remanded the claim for further development.

5.  By a June 2008 rating decision, the RO granted service connection for a right knee disorder, effective August 1, 2005.

6.  The evidence of record does not show a formal or informal claim to reopen the issue of service connection for a right knee disorder, since the last final March 1997 Board decision, prior to August 1, 2005.

7.  The date that entitlement to service connection for a right knee disorder arose was May 7, 2008, the date of the VA examination which established a nexus between the Veteran's right knee disorder and his active duty service.


CONCLUSION OF LAW

The criteria for an effective date prior to August 1, 2005 for the grant of service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.155, 3.156, 3.157, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable to the Veteran's claim of entitlement to an effective date prior to August 1, 2005 for the grant of service connection for a right knee disorder, where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

The Veteran claims entitlement to an effective date prior to August 1, 2005 for the grant of service connection for a right knee disorder.  Specifically, he alleges that an effective date in the 1990s should be awarded, as that was when the magnetic resonance imaging (MRI) was invented.  He explained that he believes the 1990s are the proper effective date because there was no way to show how bad his right knee disorder was until the MRI was invented.

The effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  38 C.F.R. § 3.400(b)(2)(i).  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Under 38 C.F.R. § 3.400(r), the effective date of a reopened claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("The Court thus holds that the effective-date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed.").  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a). 

Any claim for a benefit that is received after final disallowance of an earlier claim will be considered a reopened claim if accompanied by new and material evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.160(e) (2011).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

In August 1986, the Veteran filed his initial claim seeking service connection for a right knee disorder.  The Veteran's claim was denied in a June 1987 rating decision.  The Veteran did not appeal the June 1987 rating decision, and it is final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011).  By a May 1995 rating decision, the RO denied reopening the Veteran's claim of entitlement to service connection for a right knee disorder.  The Veteran appealed the RO's May 1995 decision.  By a March 1997 decision, the Board denied reopening the Veteran's claim.  The Board's decision is final.  See 38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1100 (2011).  

On August 17, 2005, the Veteran filed the present claim, seeking to reopen the issue of entitlement to service connection for a right knee disorder.  By a February 2006 rating decision, the RO denied reopening the Veteran's claim.  The Veteran filed a notice of disagreement in July 2006, and in November 2006, he perfected his appeal.  In November 2007, the Board issued a decision reopening and remanding the claim of entitlement to service connection for a right knee disorder.  By a June 2008 rating decision, the RO granted service connection for a right knee disorder, and assigned a temporary total evaluation based on convalescence under 38 C.F.R. § 4.30, effective August 1, 2005.  A 30 percent evaluation was assigned, effective January 1, 2007.

The Veteran's service treatment records show diagnoses of and treatment for a right knee disorder during service.  The Veteran's service entrance examination was negative for any findings of a right knee disorder.  An August 1976 record reflects that the Veteran fell down a hill two and a half months before, and that he had a leg length discrepancy.  In September 1976, the Veteran reported right knee pain.  Examination revealed that he had a leg length discrepancy, and his left leg was 1/2 inch longer than his right.  In October 1976, the Veteran reported a four-month history of right knee pain.  Diagnoses included chronic right knee pain, chrondomlacia, right knee subluxing patella, and possible torn medial meniscus.  In October 1976, the Veteran underwent a Medical Board for his right knee disability, diagnosed as subluxing right patella, and was discharged from service in November 1976.  The post-service medical evidence of record reflects that a right knee disorder was first diagnosed in January 1982.  The Veteran reported that he injured his knee while working in January 1982.  In February 1982, he was advised to have a right knee operation.  In June 1990, the Veteran's right knee gave out, causing him to fall.  During an August 1995 hearing before the RO, the Veteran testified that he had no right knee problems before service, and that he injured his right knee during service.  In an April 1996 lay statement, L.T. stated that the Veteran played football and track and took physical education classes during high school, and that he did not have a knee injury at that time.  G.P. stated that the Veteran was a good friend and worked for him from June 1968 to June 1976, and that he did not know of any knee injury at that time.  An April 1996 statement from S.S., D.O. indicated that he played football with the Veteran during high school and that the Veteran lived with his family for a short while.  He stated that the Veteran never had any difficulty passing sports physicals.

On August 17, 2005, the Veteran filed an informal claim seeking to reopen his claim for entitlement to service connection for a right knee disorder.  He noted that he recently had right knee surgery and stated that his doctor told him that he had deterioration of the cartilage which he probably had for 29 years and would have been undetectable on x-rays done during military service or thereafter.  

The Veteran submitted private medical treatment records from August 3, 2005 which show that he underwent an arthroscopic anterior cruciate ligament reconstruction with bone-tendon-bone patellar tendon allograft of the right knee and debridement of medial condyle chondral injury (chondroplasty), chondral harvest for autologous chondrocyte implantation procedure.  The pre-operative diagnosis was medial meniscal tear, grade 1 to 2 anterior cruciate ligament sprain - right knee.  The post-operative diagnosis was intact medial meniscus with minor chondrocalcinosis, roughly 30 x 20 millimeters full thickness medial femoral condyle chondral injury.  A February 2006 MRI of the right knee revealed an occult fracture with edema along the medial femoral condyle; intact anterior cruciate ligament graft; focal tear along the inferior aspect of the posterior side of the medial meniscus; and sprain of the medial collateral ligament and medial patellar retinaculum.

During an August 2007 hearing before the Board, the Veteran testified that he had no right knee problems prior to service and that he injured his right knee during service.  He noted that he had right knee surgery in 2005, and that he now wears a permanent brace.

The Veteran submitted private medical treatment records from June 2005, which show that an MRI of the right knee revealed a complex tear in the medial meniscus involving the posterior horn and the body with a tiny meniscal cyst postero laterally.  The MRI also showed mild degenerative changes.  

In an August 2007 opinion, A.R., M.D. opined that the Veteran "did sustain a complete [anterior cruciate ligament] tear in the summer of 1976 which contributed to his being discharged from the armed services for physical disability in November of 1976."  Dr. A.R. continued that, "[a]lthough we will never know absolutely, it is possible that more aggressive management of his knee at the time would greatly have negated the need for discharge (bracing, physical therapy or surgical intervention)."  Dr. A.R. noted that he reviewed the Veteran's service treatment records in preparing the opinion.

On May 7, 2008, the Veteran underwent a VA examination.  The VA examiner diagnosed "meniscus injuries/anterior cruciate ligament injury/patellofemoral syndrome."  After reviewing the Veteran's claims file, the VA examiner opined that it was "at least as likely as not that the knee conditions as mentioned above are service connected."  The examiner noted that the Veteran "had no symptoms prior to entering the service" and explained that, while the orthopedic consultation in service suspected that the Veteran had meniscal injury at that time, MRIs were not available to confirm the diagnosis.  In addition, the Veteran had a significant amount of symptoms and recurring issues which he did not have before service.

During an April 2011 hearing before the Board, the Veteran testified that he was denied service connection for a right knee disorder in the past because the technology of an MRI was not yet available to show how impaired his right knee was.  He suggested that the MRIs that he underwent, and subsequent operations, 

revealed that the right knee disorder was related to service.  The Veteran's representative stated that the Veteran was not alleging clear and unmistakable evidence in a prior RO or Board decision.

Based on the May 2008 VA examination linking the Veteran's current right knee disorder to his active duty service, in a June 2008 rating decision, the RO awarded service connection for a right knee disorder.  An evaluation of 100 percent was assigned, effective August 1, 2005, based on surgical or other treatment necessitating convalescence.  An evaluation of 30 percent was assigned from January 1, 2007.

After thorough consideration of the evidence of record, the Board concludes that an effective date prior to August 1, 2005 is not warranted for the grant of service connection for the Veteran's right knee disorder.  38 C.F.R. § 3.400(r). 

The evidence of record after the last final denial of the Veteran's claim by the Board in March 1997 does not reveal a claim, formal or informal, to reopen the issue of entitlement to service connection for a right knee disorder prior to August 1, 2005.  In fact, the August 17, 2005 claim form was the first correspondence received from the Veteran after the Board's March 1997 decision.  See 38 C.F.R. § 3.155.  In addition, the Veteran did not submit any VA treatment records or VA examination reports after the March 1997 decision and before the August 17, 2005 claim.  See 38 C.F.R. § 3.157.  Accordingly, the only communication indicating an intent to apply for one or more benefits in the Veteran's claims file after the Board's March 1997 last final denial of his claim is the informal claim received by the Veteran on August 17, 2005.

In addition, the evidence of record prior to the Board's March 1997 decision does not show evidence linking the Veteran's right knee disorder to his active duty service.  In that regard, although the Veteran's service treatment records showed complaints of and treatment for a right knee disorder during service and his post-service treatment records received by the RO prior to March 1997 reflect diagnoses of and treatment for a right knee disorder, there was no evidence of a 

nexus between the Veteran's right knee disorder and his active duty service at that time.  Indeed, the first evidence of a definitive nexus between the Veteran's right knee disorder and his active duty service was on May 7, 2008, the date of the VA examination.  As the first evidence of a nexus between the Veteran's right knee disorder and his active duty service was in on May 7, 2008, service connection could not have been granted for a right knee disorder prior to that time.  Thus, the Board finds that May 7, 2008 is the date that entitlement to service connection for a right knee disorder arose.  

Under the general rule of effective dates for reopened claims, an effective date prior to August 1, 2005 for service connection for a right knee disorder is not warranted.  38 C.F.R. § 3.400(r).  Here, the date of receipt of the claim to reopen is August 17, 2005 and the date that entitlement arose is May 7, 2008, the date of the VA examination that provided a nexus between the Veteran's right knee disorder and his active duty service.  Thus, the proper effective date is the later of the two dates, in this case, May 7, 2008.  For the foregoing reasons, the Board concludes that an effective date prior to August 1, 2005 for the award of service connection for a right knee disorder is not warranted. 

The Veteran's contentions that an effective date prior to August 1, 2005 is for application because there was no way to know how injured the right knee was prior to the 1990s when the MRI was invented.  Nevertheless, the development of technological advances in medicine is not a basis upon which to grant an earlier effective date.  As discussed above, the effective date for an award of service connection based upon a reopened claim which is not filed within one year after separation from service is either the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Although, theoretically, had the Veteran undergone an MRI prior to the date of his claim, the MRI could have helped him to establish his claim for service connection, the fact that an MRI was not performed because it was not yet invented does not establish that service connection would have been warranted at that time.  An effective date for service connection is not determined based on theoretical evidence.  As discussed above, in this case, the evidence did not establish that the 

Veteran was entitled to service connection for a right knee disorder until May 7, 2008, the date of the VA examination showing a positive nexus between the Veteran's right knee disorder and active duty service.  Moreover, the Veteran's claim to reopen the issue of entitlement to service connection for a right knee disorder was not received by the RO until August 17, 2005. 

In the June 2008 rating decision establishing service connection for a right knee disorder, the RO assigned an effective date of August 1, 2005, a date prior to the date that the RO received the Veteran's claim to reopen.  It appears that this effective date was determined, incorrectly, based upon 38 C.F.R. § 4.30, the regulation governing the award of convalescent ratings.  38 C.F.R. § 4.30 provides that the effective date for a convalescent rating is the effective date of hospital admission or outpatient treatment from the first day of the month following hospital discharge or outpatient release.  38 C.F.R. § 4.30.  In that regard, as noted above, on August 3, 2005, the Veteran underwent right knee surgery.  While August 1, 2005 would have been the appropriate effective date for the award of a convalescent rating had service connection already been established at that time, it is not the correct effective date for an award of service connection, as 38 C.F.R. § 4.30 governs the effective date for an award of a convalescent rating only and does not control effective dates for awards of service connection.  See id.  Accordingly, an effective date prior to August 1, 2005 is not warranted based on 38 C.F.R. § 4.30.

As there is no evidence of a claim to reopen the issue of entitlement to service connection for a right knee disorder prior to August 17, 2005 after the last final disallowance of the Veteran's claim by the Board in March 1997, and because the evidence reflects that the date entitlement to service connection for a right knee disorder arose was May 7, 2008, there is no legal basis upon which to assign an effective date prior to August 1, 2005 for the award of service connection for a right knee disorder.  An award of service connection "shall" be the later of the receipt of the claim to reopen or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Accordingly, an effective date prior to August 1, 2005 for the award of service connection for a right knee disorder is not warranted. 



ORDER

An effective date prior to August 1, 2005 for the award of service connection for a right knee disorder is denied.


REMAND

After reviewing the Veteran's claims file, the Board concludes that additional development is necessary in order to comply with VA's duty to assist with regard to the Veteran's claims for entitlement to service connection for sleep apnea and entitlement to service connection for an acquired psychiatric disorder.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In June 2012, the Veteran submitted documents in support of his request to advance his case on the docket.  One of the documents is a July 2011 letter from the Social Security Administration (SSA) advising the Veteran that he was entitled to monthly disability benefits beginning in March 2010.  As the duty to assist extends to obtaining SSA records where they may be relevant to the issues under consideration, remand is required for the RO to obtain the Veteran's SSA records.  Murinscak v. Derwinski, 2 Vet. App. 363, 370 (1992). 

In addition, the additional evidence regarding these issues was submitted by the Veteran in June 2012 without a waiver of RO consideration.  As there is no indication in the claims file that the Veteran wished to waive his right to have the RO consider his claims with this additional evidence, the Board must return the case to the RO for consideration of the additional evidence and the issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2011). 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his sleep apnea and acquired psychiatric disorder.  The RO must then attempt to obtain copies of the related medical records that are not already in the claims folder, to include all updated VA treatment records and all of the Veteran's records from the Social Security Administration.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  After completing the above actions, and any other development as may be indicated by any response received, the claims on appeal must be readjudicated.  The RO must consider all of the evidence in the Veteran's claims file, including the evidence received since the December 2010 statement of the case.  If either of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

3.  THE VETERAN'S APPEAL IS ADVANCED ON 
THE DOCKET.  This claim must be afforded expeditious treatment.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


